The legal principles upon which this case depends, have been discussed with ability by two learned counsel, and most of the points of law and evidence adjudged by the court in the case of Prevost's vs. Johnston’s heirs. 9 Martin, 123.Taking the law as it has been settled, and the evidence as it is acknowledged to be, I shall present only such considerations as have not been drawn into the argument, and endeavour to pin the attention of the court upon the points on which the case now depends.It is not contended then, that the plaintiffs, *651or any person, under whom they pretend to claim, have ever actually occupied or cultivated the land. They have had merely a civil or constructive possession under their title. Their grant is dated in 1777: since which they have made no claim, nor exercised any right of ownership over it.Sept. 1823.We must be quieted, unless they shew a betten legal title—which they cannot. 1st Because their title has been virtually released to the defendants. 2d. Because it has been lost by prescription.If the present plaintiffs have any right, it is *652derived from the recognitive act. This is merely confirmatory of the primordial title, and conveys no new right. It is evidence of the enumerations it contains; to wit: That the grantees had sold and conveyed all their right to La Houssaie. The heirs could sell no right, unless they inherited from the ancestor. They did not inherit from him, because he, by a judicial confession, has acknowledged a relinquishment of his title.The board of commissioners was established by act of congress, to hear and determine upon the rights of individuals to lands, according to law. It was a court of record, with a limited jurisdiction. This board received written notices of claims; took evidence in writing, subscribed by witnesses, in the form of depositions; kept a record of its proceedings, by a clerk; and adjudged the rights of the parties—it was essentially a court. Before this tribunal the heirs of Macarty presented their claim to this land. There was a difficulty then, which is yet felt, in shewing title. The lapse of time, the death of witnesses, the conflagration of his house, the loss of papers, and, above all, there were existing grants on the land, to which La Houssaie had the legal title. They appealed to *653the integrity of La Houssaie, the only person having an adverse right—and, perhaps, the only one acquainted with the transactions. He, with a noble disinterestedness, declared in writing, and under oath, "That he knows of Col. Macarty having purchased of Vincent Lessassier 80 arpents of land front, with the depth of 40 arpents on each side of the Bayou Teche; and that he, the said Lessassier, purchased the same of four other persons, and was bounded above and below, on said bayou, by lands of Madame Loisel.*654This declaration stands in the place of a recognitive act, and confirms our title. It makes all things plain. It supports a presumption, created by forty years’ abandonment. It corroborates the acknowledgment of Herbert, that Macarty had acquired the land in some way. It corresponds with the general understanding of the country. It accounts for their continued claim; the occupation of both sides of the Teche; the surveying of 80 arpents on both sides; and the payment of taxes during many years, before the change of government. It verifies the oath and recognitive act of Madame Lessassier.Lands were of little value under the Spanish government. Titles were obtained without much difficulty or expense, and surrendered without ceremony. Sometimes, by the toleration and usage of the country, removed from one place to another; often exchanged or relinquished to others, as suited their interest or caprice; and among a people, few of whom could read or write, and of whom it may with truth be said, that integrity and good faith had almost superceded the necessity of law. These transactions were often informally and negligently made.*655It is impossible, in the nature of things, to explain every occurrence, and prove every act. After a lapse of thirty years, the law wisely presumes title.—Time supplies the place. It is not surprising that a sale should be lost, an exchange mislaid, or a chain of conveyance interrupted; and that after a length of time it should be forgotten by all but the immediate parties; and this has actually happened to the plaintiffs also. In the absence, then, of all law, and upon general principles of equity alone, the heirs of La Houssaie should not be heard to deny the truth, or the force of this declaration.This avowal, made upon due notice, with great circumspection and solemnity, is, at least, not inferior to an act under private signature, which would convey or relinquish the title: One is a private, the other public, and of record. One is merely declaratory; the other has the sanction of an oath. One stands alone; the other is verified, by long acquiescence on one side, and continued claim on the other. But take from this tribunal its judicial attributes, and from the oath its legal sanctity, it would then stand as a written confession, but made in a proceeding of great public notoriety, and with great circumspection.*656La confession de celui à qui on impute un fait est un preuve suffisante en matiere civile, lorsqu’elle est faite duns les formes requises.*657The avowal of La Houssaie is full proof between him and Macarty and their ayant causes. The present plaintiffs hold, by a private act, from the heirs of La Houssaie. The evidence is therefore equally conclusive between them and those who hold under Macarty and his heirs, or ayant causes.This confession of La Houssaie is either a judicial or a written confession; and in either case, is full proof between the parties, of what it contains; and they cannot evade the effect of any sale, or title, or confession, which he may have made.The confession of La Houssaie was made in writing; subscribed by him before a parish judge; and is therefore equal to a notarial act, if it is not equivalent to a sale. But it was taken under oath, before the judge of the parish of St. Martin, by virtue of a dedimus,from the board of commissioners, to be read in a case then pending before them in relation to the title of Macarty. It is therefore a judicial confession. It is m de in a public office; and the same where the plaintiff’s sale was executed. It was taken, and deposited, in the office of the register of lands; the most public office in the district, in relation to lands. It is duly cert*658ified by the judge,in the usual form of depositions, and a sworn copy of the register, filed in this cause. (Certified copies from the register’s office have heretofore been held good.)An exception was taken to it in the court below, that it was ex parte. This is not parole evidence taken by deposition in the cause, by a dedimus from this court, in which notice would be required. It is a copy of an act which the law makes evidence; as a copy of any judicial proceeding, or writing is evidence.“An Onondago commissioner (in New York) will be a competent witness to prove what persons deceased swore before the commissioners, in relation to a dispute about the title between the same parties.” 2 John. Rep. 17, Porter vs. Bailey.The only doubt here was as to the propriety of receiving parol evidence. But there was no doubt as to evidence taken before, commissioners. What was admitted in a former suit between those whose interest is now represented in the present suit, by the parties, will be received in evidence. Fitch vs. Hyde, Kirby, 258. Evidence of what a deceased witness has sworn on a former trial between the same parties admissible. Peake’s Evid 39, note. 1 Strange, 162. Pelten vs. Nelter. 2 Lord Raym. 1166.*660The deposition taken in chancery is good. 2 P. Williams, 863. Coke vs. Farindle “The declarations of a person in possession of land, as to his title, are admissible evidence against him, and all persons claiming under him.” 4 John. Rep. 230. Jackson & al. vs. Bard.Under particular circumstances parol evidence of continued possession on the part of the grantor, and the grantee’s acknowledgment of his right, may be given in evidence, for the jury to presume against a deed, that the grantee has relinquished or re-conveyed his right. 1 Henning & Munford, 53, Brigg’s adm. vs. Alderson.It is too plain to multiply authorities. The confession is full proof of what it contains. It acknowledges with the force of a recognitive act, and with the solemnity of the decisory oath; and they are each of a dignity equal to an act under private signature, and full evidence between the parties and those who *661claim under them; if not evidence against their persons.This declaration was notice to all claimants under Macarty that La Houssaie had no title. It would have been an open violation of faith, truth, and honor, if he had afterwards brought this suit, or sold any right to these lands.This declaration is good against him; and is equivalent to an act under private signature. Let us pursue the analogy.A sale under private signature, conveys all the right: The party acquires a legal title, which justifies his possession. The vendor has nothing left which he can sell, without committing fraud upon one or both of the parties. But having legally divested himself of all title as well as the possession, he dies. He transmits nothing to his heirs; and this sale is binding upon them; and is good against creditors.A mortgage under private signature, is a legal mode of securing the payment of a debt. It may be defeated by a mortgage or sale by public act. Yet if the mortgagor dies without defeating it, the private mortgage remains a good security upon the property against all simple creditors; and is binding on the heirs. So a confession is proof against him and his heirs. It is not good against those, who pur*665chase from him, by public act, in good faith, without notice. But if he dies without making such act, then it being full proof against him, it is full proof against his heirs, as it must be against all those who buy from them. If the law is not thus construed, a private sale, or mortgage, or judicial confession, will have no effect but during the life time of the party, even if he acts with good faith. If the heirs may defeat the estate created, by selling by public act. If they can defeat it, they may do it with full notice, fraudulently and even collusively with the purchaser.It is better that he should be bound to know of whom he buys, what title they have and who is in possession.—That they should take care.But when we contemplate the abuse of this right, the frauds it will legalize, the villainies it will encourage, the confusion of property, *666and ruin of individuals that will follow; the principle is too dangerous and revolting.Is he the innocent purchaser the law was made to secure? He is put on his guard; he knows the danger; he runs the risk; and at least buys only the haul of the net—the hope. But, on the other hand, the holder has no means of protecting himself. He ascertains there is no prior title; obtains possession; and has the consent of all parties; but he cannot guard himself against subsequent speculations of heirs, or fraudulent combinations to deprive him of his property.3d. They had notice of our adverse possession; and are not innocent purchasers.An act of the legislature has provided, that all sales, mortgages, and liens, which dispose of, or encumber, real property, shall be made by public act, and duly recorded in the parish where the property lies, or it shall not be good against third persons. The object of this law is to protect third persons and innocent purchasers from private, clandestine, and fraudulent sales and mortgages. The act must rec*668eive such construction as will meet the reason and intention of the statute; as will repress the mischief, and advance the remedy; and such interpretation as it ought to have standing with other laws on the same subject.“An act under private signature, has, between those who have subscribed and their heirs and assigns, (ayant cause,) the same credit as an authentic act.” Code, 306, ar. 224. It is not then necessary to record an act, for the benefit or protection of heirs or assigns. They are bound by what the ancestorhas done by private act. Heirs and assigns are not therefore third persons in the contemplation of law. The want of registering cannot be pleaded by any one of the contracting parties, their heirs or assigns. Id. art. 228.An act under private signature has no date against third persons, but from the day it is enregistered, or from the day of the death of those who have subscribed it. Droit Francais, art. 1328. From this it would seem, that death consummated the act; and as it regards his heirs, the act becomes authentic. That consequently they cannot afterwards sell to another what the ancestor has legally sold.I will not contend here, as Toullier has *669done, in commenting upon this part of the code in France, that ayant causes means all persons that hold under the same common title, or from the same source.But I will adopt the other construetion, that ayant causes here only implies those who hold under the same identical act.Third persons then are all those who have not signed the act, and who are not their heirs, or who do not hold under them by that act.It results still, that heirs are now third persons; and that consequently, a private act, or written confession, is binding on them, and their ayant causes, though not against third persons.Again, the object of this recording is to give notice. But if the party has knowledge of the prior sale, he has notice; and under a similar law in England, and all these states, it has been uniformly held, that notice dispenses with the registry; because he is not an innocent purchaser. In this case we shew an adverse possession. The purchaser knew he was buying of heirs, who had only a naked right; and they were bound to know, that any private act of the ancestor, would be valid against the public act of the heir.It is stated by Judge Kent, 9 John. 58. Jackson vs. Dermont. “That it ts a well settled principle of law, that if a person out of possession conveys to a stranger land held adversely, by another, the conveyance is void; so that the stranger cannot maintain an action upon it.” “The principle is conformable to the whole genius of the common law.” “It was the fundamental law of feuds, on the continent of Europe” Voet says, a Delivery is still necessary in Holland and Germany, to the transfer of real property.”—“It is, no doubt, the general sense and usage of mankind, that the transfer of real property should not be valid, unless the grantor had the capacity as well as the intention to deliver the possession; and actually does it.” Blackssone says, “It prevails in the codes of all well governed nations; for possession is an essential part of the title *671and dominion over property,” 2 Comment. 311, 12.“Where a bona fide purchaser of land enters under his deed, and continues in open possession of it, a second purchaser cannot avail himself of the first purchaser’s neglect to register his deed;” because, as the whole object of the registry is, to give notice, and as there are circumstances within the knowledge of the second purchaser, as strong as the registry of the deed, to satisfy him of a previous conveyance, his purchase will be deemed fraudulent against the first purchaser; and he will not reap the fruits of his own iniquity.” (J. Parker,) 6 Massachusetts Repovts, 487, Davis vs. Blunt.Every civilized country had a similar law. Indeed it is essential to the well being of society. But it will be useful to see what construction has been given to it by enlightened men, for the purpose of restraining fraud, and attaining the ends of justice.There is an able reading of this statute by Judge Trowbridge, (Supt. to vol. 3, Mass.Rep.) in which it is laid down, that possession is necessary to enable the party to sell; and that an adverse possession is good notice to a subsequent purchaser.*672"The registry is designed to give notice, in order to prevent purchasers being imposed upon by prior conveyances; which they are in no danger of when they have notice,” “Possession and visible improvement of land, is such evidence of the alterations of the property, as will amount to implied notice thereof." “No fair purchaser is, in such case, in danger of being defrauded, if he uses the caution he ought to do.” "The purchase of an estate, with express or implied notice of the prior conveyance is fraudulent.” 1 Burr. 474. Mansfield.It is said, in the case of Davis vs. Blunt, vol. 6, Mass. Rep. "No case can be stronger than the present, to shew the reasonableness and necessity of such a construction of the statute. Here the creditor assists in the sale of the land, by attesting the deed; lives in sight of the expensive improvements making by the purchaser; sees him in the daily occupation of his estate; and still, knowing of an inadvertence, he treacherously attempts to turn it to account, by seizing the property into his own hands, made valuable by the labor and money of the man he had ensnared.—If he could prevail, great would be the reproach of the law. “But our wise and learned predecessors have for a *673long succession of years establishes a doctrine which totally defeats a fraud of this sort.”It is clear that where a vendor sells to two persons, that a fraud must be committed against one, or both. The object of the law is to prevent the fraud, and to protect the innocent. If A. sells to B. and retains the possession, and then sells to C, A. has committed a fraud; but B. has enabled him to impose on C, and ought therefore to suffer.In the Traité du dróit de Propriété, vol. 1, p. 283, art. 286, “Regulierement, cette action n’appartient qu'a celui qui a le domaine de propriété, de la chose revendequée et ne peut étre intenté que par lui. In rem actio competit ci qui aut jure gentium aut jure civili dominium acquisivit.In France, a lessee cannot be dispossesed by virtue of a public sale. See Merlin, vol. 6, (tiers.) And it has been held in this court, that a verbal lease, with possession, was good against a written one.*675I might avail myself of the construction of the words ayant cause, which has given rise to an animated discussion in France. But, as that would defeat the end of the law, which properly understood, will be found to contribute, in a high degree, to the security of property, I adopt the most limited definition of the expression. I conclude that heirs and those who hold in their right are not third persons. That a private sale, or written or judicial acknowledgment, is good between the parties, their heirs and assigns. And that, consequently, a sale from La Houssaie’s heirs, conveys only the naked right, which he had, by a previous act released to us. Nemo dat quod non habet. Possession is necessary to delivery, as delivery is to a sale. Adverse possession then implies a detective title; and is therefore notice in law of a prior conveyance.Notice is equivalent to registry. Adverse possession being notice to third persons; they are not innocent purchasers; and, consequently, not entitled to the favor or protection of the law.This construction has been given by men of great experience, conversant with the affairs of men, and awakened by all the arts and subt*676leties, and combinations, by which the wary and the watchful surprise the innocent and overreach the ignorant.In this case, then, La Houssaie has made an acknowledgment, which operates in law as an act of confirmation of our right, and a release of his own title. He dies; and his act, which before could not operate against third persons, is consummated. The heirs find us in possession, and sell to the present plaintiffs; and now they claim as third persons—innocent purchasers—surprised by our dormant title! They purchased with their eyes open. They prevail upon the heirs of La Houssaie to violate their good faith; to sell a speculative right—an expectancy: living in the country, in the face of our possessions; with a full knowledge of all the facts; and by a private title too!!They purchase to be sure, not technically a litigious right, but what is worse, a law suit—not pending; but what, in point of morals, is more odious, a right to stir up litigations—and they are entitled to all the credit that results from the difference, by shewing that theirs is not a litigious right.—And these are the innocent purchasers: third persons without notice, in whose favor the equity of the court is invoked.*677We are in possession, in good faith, with the consent and acknowledgment of the adverse party; with no view to speculation; but for actual cultivation. And now, what is the court required to do for the protection of those innocent parties?—To revive an obsolete title, dug up from the archives, where it has been forty years dead and buried; to turn us out of possession, older than their title; which has continued longer than theirs has been forgotten.—In fine, to make a most extensive injury and wide ruin upon the warrantors.2d. The defendants have acquired a right by prescription.Any title with good faith, and ten years public possession, or thirty years without title or good faith, acquires a good title.But the recognitive act, dispenses with the production of the original title, if it relates its tenor, Code 308, art. 237, and supplies its place.It is therefore a good basis of prescription of thirty years; and the possession is established by evidence. The recognitive act of Madame Lessassier, if not good for the heirs, (who do not appear dissatisfied,) is at least good for half, which justly belonged to her in the community. But can it be said, that a title of forty years standing, cannot be recognised even by oath, between the parties and their heirs, when lost; when by the effect of time only, we are *680dispensed from showing title, or of proving it; when the acknowledgments of the party would be good; and when the conversations of dead men are given in evidence?Here the object of the sale is, merely to shew the quantity of the land held; not to establish a title—which is presumed.Parol evidence, and conversation, are good proof of boundaries: Why not of quantity and extent? But La Houssaie acknowledges our boundaries on both sides of the bayou. Recognitive acts, whether they relate the tenor or the substance of the primordial title “Interrompent bien la prescription. Ferriere Dic. de Droit.It is confessed by La Houssaie, that we purchased of Lessassier eighty arpents on each side of the Teche; and had possession from 1776 until that time. It has been established by unquestionable evidence, that we purchased eighty arpents front, on both sides of the Teche.This has in effect been acknowledged by the only person having an adverse interest. It is confirmed by the written act, and the oath, of those who hold the rights of our vendor. We have shewn continued occupation. That we took possession by actually surveying eighty *681arpents. That we paid the taxes regularly. We shew that on the west side, there was no wood ; and that the east side was necessary to us. It was the usage of the country to hold on both sides. One had no value without both. We made ways to cross the bayou, cut our wood, and even made corn one year on the east side. But we have not produced our title. It would be wonderful, if it had survived 40 years, under the circumstances of the country and the habits of the people.By the French law, the conflagration of a house, a ship-wreck, a robbery, are events that suffice to prove the loss of papers, because the loss is rendered probable by the event. Why is a party held by such strict rules to shew his title ? It is because its being withheld is a presumption that its suppression is beneficial. But here is the declaration of Macarty, many years ago, before there could be any expectation of this suit, that the title was lost; when no person claimed ; when the land was of little value ; and when it was easy to renew his title. Is not the destruction of his house evidence of *682of his papers? This is corroborated by his declaration; and above all, he cannot prove it, in the nature of things, in any other mode. If this is not good evidence, you must not only show a fortuitous event or force majeure, but you must shew, that the particular paper was lost. If this could be proven, it would be only by an eye witness; and this must rest upon the credit of a witness, who is not more credible than the witnesses who attest the existence of our title. The law must have a reasonable and sensible construction, or it will exclude all evidence of the loss of papers, and render the law nugatory. We must relax the rule in proving the loss, but increase the strictness in proving the contents—as the court have done in the case of Nagel vs. Minot. 7 & 8 Martin.Judice deposes to a public sale of forty arpents. This is clearly not the sale mentioned by the other witnesses, and does not contradict their testimony ; it merely shews that we had two. Judice is not necessarily mistaken; both are true and reconcileable.It was enough for Macarty's heirs here to prove the conflagration. That meets the views of the legislators in France. The presumption arising from this event is full proof of the loss. But the defendants were desirous of doing more ; they desired also to show, that the loss had been known before any suits were anticipated.In the petition to the intendant, the loss was the material fact; the manner was unimportant. Does not the declaration, so many years before this suit, strongly support the presumption of loss? And can a mistake or inadvertence, arising from the memory of a simple fact, many years after the loss, destroy the full *685proof? Suppose the paper lost in the public office, which may happen, and there is no fortuitous event, is there no remedy ? Must he be held to prove a force majeure, when none was applied? a fortuitous event, when none has happened—and that it was unforeseen ? Papers are rarely lost by an event: they are more frequently mislaid, or dropt, or misplaced, or stolen—at what time, place, or manner, is entirely unknown.It may never occur again in this state, that the loss of a paper can be accounted for according to the terms of the law. I have lost important papers, that I cannot account for. I have known them taken from the records of a court; nobody could tell how or when—and yet, is such strictness to prevail that my rights must be lost, unless my house has been burned, or I have been robbed or shipwrecked ? The liberal relaxation of the rule, in the case of Nagel vs. Minot, (8 Marlin,) will be found necessary, to give a salutary effect to the law. It is quite as easy to prove the fotuitous event, as to prove the contents of a deed : and those who design to accomplish their fraudulent purposes by perjury, will evade with ease, the provisions of the law—while every honest man *686in the community will be the victim. Let it appear, by the best evidence the case admits of, that the paper is lost; but require strictly the evidence of the contents. Here I may be permitted to add, that after forty years, the deed proves itself. It is therefore easier to make a false sale than to prove the contents by witnesses. A deed of forty years old depends more on the possession which accompanies it, than the possession does upon the deed. It is not even necessary to prove that the signatures are genuine. In this case the evidence of the existence of the sale from Lessassier to Macarty, and the contents, are more satisfactorily established than it would be by the deed itself.We contend that it ought not to have been allowed in evidence. 1st. Because its authenticity is established only by an ex parte affidavit. 2d. Because it purports to be a copy of a deposition, and is not proved according to law. See Phillips's Evid. p. 292. The existence of the original document is proved by one person who was not called as a witness ; its genuine*689ness is not established at all. The jurat to the original appears to be certified by R. Eastin, who must consequently have seen it signed— he is not called as a witness. Mr. Wailes could have known nothing of it, except through the return to the dedimus. The admission of that document was excepted to; and we are entitled to all legal Objections, in this court.Admitting that it was properly given in evidence, how does it affect the rights of the parties? It is treated as a confession, which will preclude him and his successors from claiming the land. By one of the counsel it is considered as judicial; by another as extrajudicial. It is clearly not a judicial confession, as it was not made by a party en jugement. The land commissioners may be a court; but De la Houssaie was only a witness. If it be entitled to the name of a confession, it is evidently extrajudicial, and consequently, is not in itself conclusive, even against the party making it. See Merlin Rep. verbo Confession.But I consider it parole. Its being noted down, does not make it written evidence. The testimony of a witness, taken on commission, does not become more or other than testimonial proof. If he, as a witness, could not *690establish title to real estate, it is difficult to conceive how he could do more by having his testimony written down by a commissioner? If this declaration was considered at first as testimonial, it is still so: It was so considered by the commissioners, and the claim was rejected.It is said by the counsel for the appellees, to be at least equal to an act under private signature, containing an express relinquishment of title in favor of Macarty, not recorded. I am always happy to take the gentlemen at their word. And let us, for the sake of argument, consider it as such, in express terms. It is admitted to be null, as to third persons, unless recorded. The heirs of Davis, whose ancestor purchased without any notice of that act or declaration, who purchased in good faith, are third persons, and innocent purchasers, and consequently not excluded by it. The provisions of our code are explicit on the subject. Civil Code, 306, art. 224-8.It is difficult to see how the two cases can be distinguished in principle. If A. sells to B. by act sous seing privé, he has “nothing left to sell to C. by authentic act; and he can sell no more than he has. Yet it is admitted, (Toullier notwithstanding,) that C. would hold. But the heir of A. must be entirely ignorant of the previous sale of his ancestor, and sell in good faith; shall C. not be protected ? It is said not; because the first sale, sous seing privé, is conclusive against heirs.—Not mo re so, I should suppose, than against the party himself And if a good title could be acquired from him, acting basely and fraudulently, it is difficult to conceive why it could not from the heir, who acted in good faith. In both cases C. is equally a stranger, a third person, as relates to the first purchaser, and to the act sous seing privé, The *692heir is seized, by the death of the ancestor ; he is considered by the whole world as the owner of the estate. If he does not avail himself of the benefit of inventory, he is personally liable for the debts. The property he inherits is blended with his own ; and is as much his, as if he had acquired it by purchase.But it is said, we had notice of the adverse possession; and are not innocent purchasers. It is true we are accused of acts of trespass committed on the land, under a pretended claim of Lessassier, which had been rejected by the commissioners. It is true, we expected to contend against wealth, and local influence; *693the ingenuity and learning of distinguished advocates. It is true, we supposed the adverse party would cling to this cause to the last; and that the struggle would be protracted, expensive, and vexatious. But we had no suspicion all this time, that they claimed under our vendors, or their ancestor. It is but recently they have made the discovery themselves. Nothing is said of it in the pleadings. And last year, a long and learned argument was furnished to the court, to prove that De la Houssaie, whose title they now pretend to hold, never had any right at all. On application to the land office, we were assured that no title existed out of the domain, except in favor of Dugats and Labauve. That the pretended title of Macarty was founded on parole evidence; and was rejected. We had a right therefore to consider Macarty as a trespasser on the grantees, or a squatter on public land. Shall he now be permitted to change the character of his own possession ?But the counsel asks of the court to establish constructive notice, in lieu of that demanded by the statute ; and many decisions are referred to in which judges considered, that notice by registry may be dispensed with in particu*694lar cases. The equitable powers of these judges may have authorised them to change or abrogate particular provisions of positive law. But if this court pursue uniformly the same rule of construction ; they will say, “ we cannot disregard the letter of the statute, under pretence of pursuing its spirit.” We cannot substitute one species of notice for another ; we cannot say that notice can be dispensed with in particular cases, on equitable grounds. At any rate, this is not one of the cases in which even those judges would have decided so ; because those who claim under Macarty never pretended to have derived any right through De la Houssaie; but, on the contrary, have uniformly, constantly, pertinaciously denied any right, title, or interest in De la Houssaie, or those under whom we hold. Take the rule as laid down by Judge Parker, (6 Mass. 487,) referred to by the counsel: “ Where a bonâ fide purchaser of land enters under his deed, and continues in open possession of it, a second purchaser cannot avail himself of the first purchaser’s neglect to register his deed.” In the case before the court, did they enter under the declaration of De la Houssaie ? Have they not, on the contrary, disclaimed any pretence *695of the kind ; and persisted in an exploded and unfounded claim of Lessassier ?On the second branch of the case, to wit, the plea of prescription, I have little to add in reply to the arguments urged by the adverse counsel. It is most evident that the appellees cannot connect their possession with that of Lessassier; and make out a prescription of thirty years. Our grants are dated in 1777, and the commandant certifies, that he had put the grantees in possession of the land. Any possession adverse to his, was a trespass. There is no legal evidence of any title in Lessassier; and his possession, such as it was, extremely equivocal, was abandoned, and in law the grantees were still considered possessed.The principles of law on which the question of thirty years’ prescription must be determined, have been settled by this court, in the case of Prevost’s heirs vs. Johnson, 9 Martin, 183.On the ten years prescription, it appears to me, that the appellees have but feeble hopes. The recognitive act of Madame Lessassier is not translatif de propiété, and therefore cannot form the basis of ten years prescription. Even if it might be so considered, the evidence *696shews possession under it on the west side of the bayou, for only five or six years before the institution of this suit;To conclude, (for I feel that I have troubled the court too long, on a subject which has been so fully discussed,) I have endeavoured to shew:—1st. That the declaration of De la Houssaie ought not to have been received in evidence; not because it is in itself ex parte, but because its existence and authenticity is proved only by an ex parte affidavit.2d. That it is to be considered only as parole, and not therefore admissible to establish or destroy title to real estate. 6 Johnson’s Rep. 19.And 3d. That if it is to be regarded as a written disavowal on the part of De la Houssaie, it is a private paper, not recorded, and not conclusive on us as third persons.Having shewn a title of the highest dignity out of the crown, and deduced a chain of conveyances from the original grantees, we are entitled to recover, unless the defendants can shew a better title; that ours has accrued to their benefit ; or that we have lost it in the lapse of years.*697It being suggested that facts which the record left doubtful, might be fully established, by remanding the case for a new trial, it was, by consent, accordingly so done.*** There was not any case determined in either of the months of October or November.